DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed August 13, 2021 has been entered, and Claims 12, 16-18, 20, 22-24, 26-27, 29, 33-42 and 45-50 have been canceled. 
Claims 1-11, 13-15, 19, 21, 25, 28, 30-32 and 43-44 remain pending. 
Claims 1-11, 13, 15, 19, 21, 25, 28, 30-32 and 43-44 are restricted as set forth below.  Dependent Claim 14 has been excluded from the Restriction Requirement because it depends from canceled Claim 12, and so it is indefinite as to what subject matter is encompassed by Claim 14.   

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 13, 15, 19, 21, 25, 28, and 30-31, drawn to a method of producing RNA molecules by in vitro transcription in a mixture comprising an osmolyte, classified in part in class C12P 19-34. 
II. Claim 32, drawn to a method of contacting one or more mammalian cells with a composition containing an RNA molecule produced by the method of Claim 1, classified in part in class C12N 15/11.
III. Claims 43-44, drawn to an in vitro transcription mixture comprising an osmolyte comprising an amino acid-based osmolyte, a methylamine osmolyte, a carbohydrate osmolyte, or a combination thereof, classified in part in classes C12N 9/1247 and C12Y 207/07006. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of Inventions I and II have a materially different design, mode of operation, function, and effect because 
Invention I has a materially different design comprising producing RNA molecules by in vitro transcription in the presence of an osmolyte and a materially different function of generating product RNA molecules in combination with an osmolyte, which are not shared by Invention II (as explained below), and 
Invention II has a materially different design comprising contacting one or more mammalian cells with RNA molecules produced by the method of Claim 1 (but without requirement of the active steps of Claim 1 because use of identical RNA molecules produced by a materially different process are encompassed by Invention II) and a materially different function of presenting RNA molecules to mammalian cell(s), which are not shared by Invention I. 
Invention III is related to Invention I as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, and as an initial matter, it is noted that the breadth of Invention I encompasses embodiments where the in vitro transcription mixture is broader than those of Invention III.  Nonetheless, the product of Invention III can be used in the materially different process of analyzing RNA polymerase function and/or regulation in the presence of certain osmolytes, which is materially different from the process of Invention I.
And Inventions I and III do not overlap in scope because each also has a materially different mode of operation (in the producing versus contacting) and effect based on the different designs and functions explained above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Invention III is not used in the method of contacting one or more mammalian cells with RNA molecules. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
Each of Invention I (Claims 1-11, 13, 15, 19, 21, 25, 28, and 30-31) and Invention III (Claims 43-44) are generic to the following disclosed patentably distinct species:
Species A:  molecular species of an amino acid-based osmolyte (see e.g. Claims 5-9);
Species B:  molecular species of a methylamine osmolyte (see e.g. Claim 3); 
Species C:  molecular species of a carbohydrate osmolyte (see e.g. Claim 4); and 
Species D:  specific combinations of molecular species of an amino acid-based osmolyte, a methylamine osmolyte, and a carbohydrate osmolyte (including combinations of amino acid-based osmolytes such as in Claim 5, combinations of methylamine osmolytes such as in Claim 3, and combinations of carbohydrate osmolytes such as in Claim 4). 
Each of Species A through D is independent or distinct because each molecular species within each of A through D is a distinct structure that is different from each other. In addition, these species are not obvious variants of each other based on the current record..  
With respect to Invention I, it is noted that none of dependent Claims 5-8 is a species claim.

If either Invention I or III is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed molecular species of one of Species A through C, or a Species D combination of molecular species (i.e. a single grouping of patentably indistinct species), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

To reiterate, and if either Invention I or III is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed molecular species from one of Species A through C, or a single combination of disclosed molecular species of Species D, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

Applicant is advised that an election of species not specifically disclosed may be considered new matter or may result in a notice of non-responsive amendment. 

A telephone call was made to M. Kaur (77610) on August 22, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635